UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-7392



JACOB DALE MONROE,

                                              Petitioner - Appellant,

          versus


GENE   M.  JOHNSON,   Director     of   Virginia
Department of Corrections,

                                               Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry Coke Morgan, Jr., Senior
District Judge. (CA-04-271-2-HCM)


Submitted:   March 23, 2006                 Decided: March 28, 2006


Before WILKINSON, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jacob Dale Monroe, Appellant Pro Se. Michael Thomas Judge, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Jacob Dale Monroe seeks to appeal the district court’s

order denying relief on his motion for reconsideration, which the

district court properly construed as a successive 28 U.S.C. § 2254

(2000) petition.       An appeal may not be taken from the final order

in a habeas corpus proceeding unless a circuit justice or judge

issues a certificate of appealability.                 28 U.S.C. § 2253(c)(1)

(2000).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”                  28

U.S.C. § 2253(c)(2) (2000).         A prisoner satisfies this standard by

demonstrating that reasonable jurists would find that the district

court’s assessment of his constitutional claims is debatable or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.            See Miller-El v. Cockrell, 537 U.S.

322, 336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose   v.   Lee,    252   F.3d   676,    683    (4th   Cir.   2001).     We   have

independently reviewed the record and conclude that Monroe has not

made the requisite showing.

            Additionally, we construe Monroe’s notice of appeal and

informal brief on appeal as an application to file a second or

successive § 2254 petition.          See United States v. Winestock, 340

F.3d 200, 208 (4th Cir. 2003).           To obtain authorization to file a

successive § 2255 motion, a prisoner must assert claims based on

either:     (1)    a   new   rule   of    constitutional       law,    previously


                                        - 2 -
unavailable, made retroactive by the Supreme Court to cases on

collateral review; or (2) newly discovered evidence sufficient to

establish that no reasonable fact finder would have found the

movant guilty.   28 U.S.C. §§ 2244(b)(3)(C), 2255 (2000).    Monroe’s

claim does not satisfy either of these conditions.

          For    these   reasons,   we   deny     a   certificate   of

appealability, decline to authorize Monroe to file a successive

§ 2254 petition, and dismiss the appeal.        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                            DISMISSED




                               - 3 -